Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on September 29, 2022.
Claims 17-20 are pending in this action. Claims 1-16 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elgazzar et al. (US 2013/0110494) in view of Levin (US 2004/0102956).
As per claim 17, Elgazzar discloses, a method comprising: 
receiving, by a processor, a text message, the text message comprising a
plurality of words in a first language, before the message is displayed on the media platform (e.g., compose and edit a text email in source language before sending; para [0002], [0037], [0044]); 
selecting, by the processor, one or more words among the plurality of words, based on one or more predetermined criteria (select a word segment based on hovering or pressing, e.g., for a criteria amount of hovering time; para [0003], (0028), [0029], [0039]); 
translating the one or more selected words from the first language to the second language (para [0005)-[0007], [0027]-[0029]); 
causing the text message, wherein first words that are in the plurality of words and are not among the one or more selected words in the first language (display source data not selected for translation on the display; Fig 4, 5; para [0002], [0007],
[0027}, [0028], [0037], [0038]) and second words that are in the plurality of words and are among the one or more selected words in the second language (selected source word translations are displayed in a second / target language; Fig 4, 5; para [0002], [0028], [0035], [0037]); 
causing a second user device to display a software adapted to translate a portion of the text message into a third language (recipients comment and forward email into multiple translated target languages using client / plug-in software; para [0002], [0033], [0037], [0049]); 
receiving from the second user device a request (recipients comment and forward email into multiple translated target languages using requested / called client / plug-in software; para [0002], [0033], [0037], [0049]). 
But fails to disclose posted by a first user on a social media platform; to be posted on the social media platform; are posted; a prompt to download; to download the software; and downloading the software to the second user device, in response to the request. However, Levin discloses posted by a first user on a social media
platform (abstract; para [0022], [0042}, [0043]); to be posted on the social media platform (to provide a translation specialized for collaboration enhancement; abstract; para [0004), [0042], [0043]); are posted (para [0022], [0042], [0043]); a prompt to download (to provide interactive access to translation files / software and client update offers / options, i.e., prompts, for full feature access; para [0035], [0079], [0080], [0083], [0096], [0117]); to download the software (para [0079], [0083], [0096}); and downloading the software to the second user device (para [0079], [0083], [0096]), in response to the request (to provide a receiving / recipient interface for interactive translations, updated API dictionaries and downloading access to files / software based on user input; para [0047], [0079], [0080], [0096}, [0120]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Elgazzar to
include posted by a first user on a social media platform; to be posted on the social media platform; are posted; a prompt to download; to download the software; and downloading the software to the second user device, in response to the request as taught by Levin for the advantage of providing enhanced translation.

Regarding claim 18, Elgazzar discloses, receiving from the first user information specifying the first language and the second language (para [0021], [0025], [0046)).

Regarding claim 19, Elgazzar discloses, receiving from the first user a selection of a predetermined group of words (para [0003], [0028], [0029], [0039]); and 
selecting words among the plurality of words that are also in the predetermined group of words (para [0003], [0028], [0029], [0039]).

Regarding claim 20, Elgazzar discloses, the predetermined group of words include a plurality of vocabulary words (para [0005}, [0006], [0021}, [0028], [0045]), and Levin further discloses, a plurality of vocabulary words associated with a particular activity (to provide a translation specialized for business or social usage / activity; abstract; para [0004], [0040]-[0043], [0074]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Elgazzar to include a plurality of vocabulary words associated with a particular activity as taught by Levin for the advantage of providing enhanced translation.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
December 16, 2022								
	
 /ABUL K AZAD/ Primary Examiner, Art Unit 2656